Citation Nr: 1705700	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine prior to June 29, 2016 and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve associated with DDD of the thoracolumbar spine.

3.  Entitlement to a rating in excess of 10 percent for left ankle injury with prior evidence of degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for residuals status post arthroscopy for torn patella ligament left knee.

5.  Entitlement to a compensable rating for patellofemoral syndrome of the right knee prior to May 28, 2010 and from November 1, 2010 to June 29, 2016, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to a compensable rating for left and right knee scars.
ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this case for further development in April 2016.  Since then, in July 2016, the RO granted a separate 10 percent rating for right lower extremity radiculopathy associated with DDD of the thoracolumbar spine under Diagnostic Code (DC) 8520, effective June 26, 2014.  At that time, the RO also increased the rating for the service-connected right knee disability to 10 percent effective June 29, 2016, and added a right knee scar to the left knee scar rating.

The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective date or rating for his lower right extremity peripheral neuropathy; however, the issue is part and parcel of his claim of entitlement to an increased rating for his DDD of the thoracolumbar spine as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.  Therefore, such issues have been included on the title page of this decision.

The issues pertaining to the spine rating from June 29, 2016, the right lower extremity rating, and the scars rating are addressed in the decision below.  The remaining claims are addressed in the remand section.

FINDINGS OF FACT

1.  Since June 29, 2016, the Veteran's DDD of the thoracolumbar spine does not result in unfavorable ankyloses of the entire thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks within any 12 month period, or associated objective neurologic abnormalities other than right lower extremity radiculopathy.

2.  Since the June 26, 2014 grant of service connection, the Veteran's radiculopathy of the right lower extremity has been manifested by no more than mild incomplete paralysis of the sciatic nerve, to include mild intermittent pain and hypoactive deep tendon reflexes in the knee and ankle, without muscle atrophy or motor impairment, or more severe symptomatology.

3.  Prior to June 29, 2016, the Veteran's patellofemoral syndrome of the right knee was manifested by painful motion.

4.  For the entire appeal period, the Veteran's left and right knee scars have not been painful, unstable, deep, nonlinear, of more than 6 square inches (39 square centimeters).


CONCLUSIONS OF LAW

1.  Since June 29, 2016, the criteria for a rating in excess of 40 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DCs 8520 (2016).

3.  Prior to June 29, 2016, the criteria of at least a 10 percent rating for patellofemoral syndrome of the right knee were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5261 (2016). 

4.  The criteria for a compensable rating for scars, left and right, anterior, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); 38 C.F.R. § 4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Thoracolumbar Spine Since June 29, 2016

The Veteran contends generally that the VA examinations of record do not accurately reflect the current symptomatology of his thoracolumbar spine disability, specifically, he notes his height (78 inches) as a factor not taken into consideration.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Since June 29, 2016, the Veteran has been in receipt of a 40 percent rating DDD of the thoracolumbar spine assigned under 38 C.F.R. § 4.71a, DC 5243.  In this regard, the criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Relevant to the adjudication of the Veteran's claim for entitlement to a higher rating for his thoracolumbar spine disability since June 29, 2016, the Veteran was afforded a VA examination in June 2016.  The examiner noted that Veteran's DDD of the spine.  Associated with DDD of the spine, he experienced shooting pains in his right leg, which make putting on sock difficult and prevents him from sitting in one place for long periods.  The Veteran also reported having frequent urine stains in his underwear, urgency, and nocturia.  The examiner also noted that the Veteran had no emergency room visits or hospitalizations or incapacitating episodes.  The Veteran also noted flare-ups of his back pain and regularly wore a brace.

Forward flexion was measured from zero degrees to 30 degrees; extension was measured from zero degrees to 10 degrees; lateral flexion was measured from zero degrees to 20 degrees bilaterally; and rotation was measures from zero degrees to 25 degrees bilaterally.  All range of motion was with pain, but was not additionally limited on repetition.  There was also reported evidence of pain with weight bearing.  The Veteran's decreased range of motion was reported to prevent him from picking up items from the floor.  No back spasms or tenderness or pain on palpation.  Muscle strength testing revealed normal strength.  There was no muscle atrophy noted.  The Veteran's deep tended reflexes were found to be hypoactive.  No ankyloses was found.  The Veteran was reported not to have IVDS.

Mild radiculopathy in the lower right extremity with sciatic nerve involvement was found to be present, as manifested by mild intermittent pain.  The examiner found no other neurological abnormalities related to a thoracolumbar spine disability.  The examiner concluded that the Veteran's urinary symptoms were due to his prostate and not related to his service-connected DDD.

Based on the foregoing, since June 29, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability under the General Rating Formula.  In this regard, the VA examinations do not reveal unfavorable ankyloses of the entire thoracolumbar spine or the entire spine.  Furthermore, while the Veteran has very limited range of motion of the lumbar spine, to include as a result of functional impairment resulting from pain and similar symptoms, such is contemplated in his current 40 percent rating.  However, absent ankylosis of the thoracolumbar or entire spine, the Veteran is not entitled to a higher rating under the General Rating Formula.

Moreover, with regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the record reflects that the Veteran does not have IVDS, and, thus would not be entitled to a higher rating based on incapacitating episodes of IVDS.

The Board notes the Veteran's claim that his current ratings do not take into consideration his height (6 feet, 6 inches).  However, his rating for DDD of the thoracolumbar spine takes into consideration his functional limitations and limited range of motion, as outlined above, which are necessarily related to and affected by how tall he is.

With regard to disabilities of the spine, VA is to evaluate any associated neurologic abnormalities under appropriate diagnostic criteria.  See Note (1) of the General Rating Formula.  As indicated previously, while the Veteran has been awarded a separate 10 percent rating for radiculopathy of the right lower extremity, the evidence does not show any additional associated objective neurologic abnormalities.  Specifically, the June 2016 examination report indicates that his urinary symptoms are not related to his thoracolumbar spine disability.  Therefore, additional separate ratings for additional associated objective neurologic abnormalities are not warranted.

Moreover, although the Board is remanding the earlier rating period for the thoracolumbar spine disability for additional development as explained in the remand section, the Board finds no prejudice to the Veteran in proceeding with the adjudication of this later rating period even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran is in receipt of the maximum rating for such disability based on limitation of range of motion.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown.  Therefore, the Board finds that the pertinent June 2016 examination report is adequate to adjudicate this portion of the Veteran's increased rating claim from June 29, 2016 and no further examination is necessary.

Right Lower Extremity Radiculopathy

The Veteran has been in receipt of a 10 percent rating for right lower extremity radiculopathy, rated under DC 8520, since June 26, 2014.  The Veteran claims generally that his disability ratings do not reflect the severity of his symptoms.

In this regard, such disabilities are rated under DC 8520, which pertains to paralysis of the sciatic nerve.  Generally, paralysis of the sciatic nerve is evaluated under DC 8520, which provides that a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscle atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

VA's Adjudication Procedures Manual provides general guidelines for each level of incomplete paralysis for involvement of the peripheral nerves and radiculopathy.  See VBA Manual M21-1, III.iv.4.G.4.c.  

At the June 2016 VA back examination, the Veteran noted shooting pains in his right leg and no shooting pains in his left leg.  The Veteran's pain was described to be mild intermittent pain.  Additionally, the Veteran experienced hypoactive deep tendon reflexes in the right ankle and knee.  All other reflexes and sensory tests were normal.  No other neurological abnormalities of the right leg were reported by the Veteran or noted by the examiner, and the Veteran's radiculopathy was characterized as mild.

These symptoms reflect no more than mild right leg radiculopathy.  The examiner expressly characterized the level of impairment based on the physical examination and the Veteran's reported symptoms.  Mild impairment may include very minimal reflex or motor abnormality and, in the Veteran's case, the examination was normal other than hypoactive deep tendon reflexes in the right ankle and knee, which is therefore contemplated by the 10 percent rating.  There are not more significant sensory, reflex or motor changes and the impairment was not graded as medically moderate.  See VBA Manual M21-1, III.iv.4.G.4.c.  Thus, greater impairment at the moderate level or more severe levels is not shown.  Therefore, an initial rating in excess of 10 percent is not warranted.

Patellofemoral Syndrome of the Right Knee Prior to June 29, 2016

Prior to June 29, 2016, the Veteran's service-connected right knee disability was evaluated as zero percent disabling exclusive of a temporary total rating based on convalescence from surgery from May 28, 2010 to November 1, 2010.  

Although there is some evidence to the contrary, the Board finds that for this earlier period, there is sufficient evidence showing painful motion in the right knee.  During an August 2008 VA examination, the Veteran reported symptoms affecting the right knee but no pain symptoms were reported "today."  This implies that the Veteran may have experienced pain in the right knee on other days.  Significantly, by the time of a January 2011 VA examination, the Veteran reported pain as a symptom and flexion was not entirely normal as it was to 110 degrees.

Painful motion is entitled to at least the minimum compensable rating for a joint. See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee.  See 38 C.F.R. § 4.71, DC 5261. Therefore, the Board concludes that at least a 10 percent rating is warranted for the right knee disability for the period prior to June 26, 2016 (exclusive of when the temporary total rating was in effect). 

This intermediary grant of benefits does not prejudice the Veteran.  The remaining right knee rating issue is addressed in the remand section. 

Left and Right Knee Scars

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DCs 7800-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating was received in July 2008 and he has not requested consideration under the amended diagnostic criteria, only the prior regulations are applicable to his claim. 

Under DC 7801, for scars other than head, face, or neck that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square cm) warrants a 10 percent rating.  Such scars impacting an area or areas exceeding 12 square inches (77 square cm) warrant a 20 percent rating and such scars impacting an area or areas exceeding 72 square inches (465 square cm) warrant a 30 percent rating.  Such scars impacting an area or area of or exceeding 144 square inches (929 square cm) warrant a 40 percent rating.  38 C.F.R. § 4.118.

Under DC 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm) or greater warrant a 10 percent rating.  Note (1) for that code indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 4.25 of this part.  Note (2) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under DC 7803, scars that are superficial and unstable warrant a 10 percent rating.  Note (1) for this code indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under DC 7804, scars superficial and painful on examination, warrant a 10 percent rating. Note (1) to this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7805, scars other, are rated on limitation of function of affected part.  Id. In this regard, evidence of record does not suggest the presence of orthopedic, muscular, or neurological symptoms related to the service-connected scars.

The Veteran contends generally that his current ratings do not reflect the severity of his symptomatology.  In VA knee examinations in August 2008, January 2011, and June 2016, the examiner noted the Veteran's left and right knee scars, which were the results of surgeries on each knee.

During the August 2008 examination, the examiner noted three anthroscopic surgical scars on the anterior aspect of the left knee measuring 0.5 centimeters by 0.2 centimeters each.  The scar was non-tender, and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes or abnormal texture.  

The January 2011 VA examiner noted a scar measuring 22.1 centimeters by 0.2 centimeters at the center of the left knee that was caused by surgery.  On the right knee, there was a linear scar measuring 20 centimeters by 0.2 centimeters.  The Veteran reported that the scars were superficial with no underlying tissue damage, not painful, and that he does not experience skin breakdown or functional impairment due to the scars.  In addition, there was no keloid formation or limitation of motion due to the scars.

Finally, the June 2016 examiner noted that the Veteran had scars on his left and right knees due to surgery.  The left knee scar measured 10 centimeters by 0.6 centimeters, and the right knee scar measured 12 centimeters by 0.5 centimeters.  

The examination reports of record demonstrate that the Veteran is not entitled to a compensable rating for his left and right knee scars.  The total area of the scars does not result in a compensable rating.  The scars are not superficial in nature, are linear, and are not painful or unstable on examination.  To the extent that the Veteran experiences orthopedic, muscular, or neurological impairment, the evidence reflects that it is not related to the scars, and is addressed in separate ratings discussed elsewhere in this decision or remanded to the RO for further consideration.  Therefore, the Veteran is not entitled to a compensable rating for his left and right knee scars.


Conclusion

In sum, the Board finds that a rating in excess for 40 percent for DDD of the thoracolumbar spine, since to June 29, 2016; an initial rating in excess of 10 percent for radiculopathy of the lower right extremity; and a compensable rating for left and right knee scars are not warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Furthermore, the Board finds that at least a 10 percent rating is warranted for patellofemoral syndrome of the right knee prior to June 29, 2016.


ORDER

From June 29, 2016, a rating in excess of 40 percent for DDD of the thoracolumbar spine is denied.

An initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

Prior to June 29, 2016, a 10 percent rating for patellofemoral syndrome of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating for left and right knee scars is denied.


REMAND

The Board finds that additional development is warranted for the claims remaining on appeal.  The Board notes that the thoracolumbar spine rating issue is now characterized as entitlement to a rating in excess of 10 percent prior to June 29, 2016.  The right knee rating issue is now characterized as entitlement to a rating in excess of 10 percent.  

With respect to the Veteran's thoracolumbar spine, bilateral knee, and left ankle disabilities, as referenced earlier, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 158.  Upon a review of the August 2008, January 2011, and June 2016 examinations, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary, except, as noted above, with respect to the Veteran's thoracolumbar spine disability since June 29, 2016.  Therefore, a remand is necessary in order to afford the Veteran a new knee and ankle VA examination that addresses such inquiries, and retrospective medical opinions as to the range of motion findings regarding the thoracolumbar spine, bilateral knees, and left ankle included in the prior examinations conducted during the appeal period.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of his bilateral knee and left ankle disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the knee and ankle.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee and left ankle disabilities conducted during the course of the appeal in August 2008, January 2011, and June 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

2.  Forward the claims file to an appropriate VA examiner to provide a retrospective opinion as to the range of motion of the Veteran's thoracolumbar spine prior to June 29, 2016.  The record and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Specifically, the examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's thoracolumbar spine disability conducted during the course of the appeal in August 2008, January 2011, and June 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


